                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 1 of 25



                    1    Douglas J. Melton, Bar No. 161353
                         Shane M. Cahill, Bar No. 227972
                    2    LONG & LEVIT LLP
                         dmelton@longlevit.com
                    3    scahill@longlevit.com
                          465 California Street, 5th Floor
                    4    San Francisco, California 94104
                         (415) 397-2222
                    5    Telephone:     (415) 397-2222
                         Facsimile:     (415) 397-6392
                    6
                         ATTORNEYS FOR PLAINTIFFS
                    7

                    8                                      UNITED STATES DISTRICT COURT

                    9                                     NORTHERN DISTRICT OF CALIFORNIA

                  10                                          SAN FRANCISCO DIVISION

                  11

                  12     DEJA VU-SAN FRANCISCO, LLC; BIJOU-               Case No. 3:20-cv-03982
                         CENTURY, LLC; SAN FRANCISCO
                  13     GARDEN OF EDEN, LLC; DEJA VU                     PLAINTIFFS’ VERIFIED SECOND
                         SHOWGIRLS OF SAN FRANCISCO, LLC;                 AMENDED COMPLAINT FOR
                  14
                         GOLD CLUB-SF, LLC; DEJA VU                       EMERGENCY TEMPORARY
                  15     COLORADO SPRINGS, INC.; ROUGE                    RESTRAINING ORDER, PRELIMINARY
                         PORTLAND, LLC; DEJA VU SPOKANE,                  AND PERMANENT INJUNCTION, AND
                  16     INC.; DREAMGIRLS OF LAKE CITY, LLC;              DECLARATORY RELIEF
                         DEJA VU SEATTLE, LLC; DEJA VU LAKE
                  17                                                      Assigned to:
                         CITY, INC.; DREAMGIRLS OF TACOMA,
                         LLC; AND DREAMGIRLS OF SEATTLE,                  Magistrate Judge Laurel Beeler
                  18
                         LLC.; SAW ENTERTAINMENT, LTD.; BT
                  19     CALIFORNIA, LLC,

                  20                        Plaintiffs,
                                 v.
                  21

                  22     UNITED STATES SMALL BUSINESS
                         ADMINISTRATION; JOVITA CARRANZA,
                  23     ADMINISTRATOR OF THE SMALL
                         BUSINESS ADMINISTRATION, IN HER
                  24     OFFICIAL CAPACITY; AND THE UNITED
                         STATES OF AMERICA,
                  25

                  26                       Defendants.

                  27

                  28
LONG & LEVIT LLP                                                                    PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                                   AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                      TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 2 of 25



                    1                                              INTRODUCTION

                    2            1.       This is a civil action wherein Plaintiffs seek injunctive relief to restrain Defendants

                    3    from discriminating against businesses and workers who are entitled to benefit from Economic

                    4    Injury Disaster Loans (“EIDL”), see 15 U.S.C.A. 636(b)(2) (West 2020)), especially the

                    5    “Emergency EIDL Program” (15 U.S.C.A § 9009 (West 2020)) provisions of the Coronavirus,

                    6    Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-136 §§ 1101-03,

                    7    1107, 1110, 1114 (2020). While Congress designed and enacted the CARES Act to speed broad

                    8    relief to the economy through the businesses and workers who have been impacted by the

                    9    COVID-19 pandemic, the Small Business Administration (the “SBA”) and its Administrator have

                  10     chosen to saddle those recovery efforts with the irrelevant ballast of decades-old regulations that

                  11     impermissibly and unconscionably narrow the relief programs. Plaintiffs are First Amendment-

                  12     protected businesses that have been denied, or that are at risk of being denied, EIDLs based on

                  13     their expressive viewpoint and thereby the ability to participate in economic stabilization.

                  14     Because their inability to access EIDL funds threatens their very existence, Plaintiffs, on an

                  15     emergency basis, seek to restrain the SBA from continuing to violate the law and Plaintiffs’

                  16     fundamental First Amendment rights.

                  17             2.       Because the funding of the Emergency EIDL Program is to occur on a first-come-

                  18     first-serve basis until the fund is depleted, Plaintiffs bring this action on an emergency basis and

                  19     will seek a Temporary Restraining Order to prevent irreparable injury to their workers, their

                  20     businesses, the entertainers who perform on their premises, and all their constitutional rights.

                  21
                                                            JURISDICTION AND VENUE
                  22

                  23             3.       Jurisdiction is conferred on this Court for the resolution of the substantial

                  24     constitutional questions presented here by virtue of 28 U.S.C. § 1331; 28 U.S.C. § 1343(a)(1), (3),

                  25     (4); 28 U.S.C. § 1346(a)(2); and 28 U.S.C. § 1361.

                  26             4.       Authority for judicial review of agency action is further provided by 5 U.S.C. §

                  27     702, which states:

                  28
LONG & LEVIT LLP                                                                          PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           -2-           AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                            TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 3 of 25



                    1                     A person suffering legal wrong because of agency action, or
                                          adversely affected or aggrieved by agency action within the
                    2                     meaning of a relevant statute, is entitled to judicial review thereof.
                                          An action in a court of the United States seeking relief other than
                    3                     money damages and stating a claim that an agency or an officer or
                                          employee thereof acted or failed to act in an official capacity or
                    4                     under color of legal authority shall not be dismissed nor relief
                                          therein be denied on the ground that it is against the United States
                    5                     or that the United States is an indispensable party. The United
                                          States may be named as a defendant in any such action, and a
                    6                     judgment or decree may be entered against the United States:
                                          Provided, that any mandatory or injunctive decree shall specify the
                    7                     Federal officer or officers (by name or by title), and their successors
                                          in office, personally responsible for compliance. Nothing herein (1)
                    8                     affects other limitations on judicial review or the power or duty of
                                          the court to dismiss any action or deny relief on any other
                    9                     appropriate legal or equitable ground; or (2) confers authority to
                                          grant relief if any other statute that grants consent to suit expressly
                  10                      or impliedly forbids the relief which is sought.

                  11
                                 5.       The prayer for declaratory relief is founded in part on Rule 57 of the Federal Rules
                  12
                         of Civil Procedure as well as 28 U.S.C. § 2201, the latter of which provides: “. . . any court of the
                  13
                         United States, upon the filing of an appropriate pleading, may declare the rights and other legal
                  14
                         relations of any interested party seeking such declaration, whether or not further relief is or could
                  15
                         be sought. . . .”
                  16
                                 6.       The jurisdiction of the Court to grant injunctive relief is conferred upon this Court
                  17
                         by Rule 65 of the Federal Rules of Civil Procedure, and by 28 U.S.C. § 2202, the latter of which
                  18
                         provides: “Further necessary or proper relief on a declaratory judgment or decree may be granted,
                  19
                         after reasonable notice and hearing, against any adverse party whose rights have been determined
                  20
                         by such judgment.”
                  21
                                 7.       No other action, civil or criminal, is pending in any state court involving the
                  22
                         Plaintiffs regarding the activities and events at issue here.
                  23
                                 8.       This suit is authorized by law to redress deprivations of rights, privileges, and
                  24
                         immunities secured by the First and Fifth Amendments to the United States Constitution, and for
                  25
                         declaratory and injunctive relief.
                  26
                                 9.       Pursuant to 28 U.S.C. § 1391(e) venue in this Court is appropriate as Plaintiff Deja
                  27
                         Vu - San Francisco, LLC is located in the Northern District of California (as are the other “San
                  28
LONG & LEVIT LLP                                                                           PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           -3-            AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                             TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 4 of 25



                    1    Francisco Plaintiffs” identified below) and has applied for an EIDL within the District; the Small

                    2    Business Administration operates in the District; and the injury complained of and acts causing

                    3    that injury have occurred and will continue to occur in the District.

                    4                                                 PARTIES

                    5            10.      Plaintiff Deja Vu - San Francisco, LLC (“DV San Francisco”) is a duly-organized

                    6    Nevada Limited Liability Company duly organized under the laws of that state and authorized to

                    7    conduct business in the State of California. DV San Francisco does business as Centerfolds at

                    8    391 Broadway in San Francisco, California.

                    9            11.      DV San Francisco presents lawful entertainment in conformity with its various

                  10     governmental licenses, permits, and other authorizations, including but not limited to:

                  11                   a. City of San Francisco Occupancy Permit; and

                  12
                                       b. City of San Francisco Board of Health Permit.
                  13

                  14             12.      Plaintiff Bijou - Century, LLC (“Bijou”) is a Nevada Limited Liability Company

                  15     duly organized under the laws of that state and authorized to conduct business in the State of

                  16     California. Bijou does business as New Century Theater at 816 Larkin Street in San Francisco,

                  17     California.

                  18             13.      Bijou presents lawful entertainment in conformity with its various governmental

                  19     licenses, permits, and other authorizations, including but not limited to:

                  20                   a. City of San Francisco Occupancy Permit;

                  21                   b. City of San Francisco Board of Health Permit; and
                  22
                                       c. City of San Francisco Theater Permit.
                  23

                  24             14.      Plaintiff San Francisco Garden of Eden, LLC (“Garden of Eden”), is a Nevada

                  25     Limited Liability Company duly organized under the laws of that state and authorized to conduct

                  26     business in the State of California. Garden of Eden does business as Garden of Eden at 529

                  27     Broadway in San Francisco, California.

                  28
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         -4-           AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                          TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 5 of 25



                    1            15.      Garden of Eden presents lawful entertainment in conformity with its various

                    2    governmental licenses, permits, and other authorizations, including but not limited to:

                    3                  a. City of San Francisco Occupancy Permit; and

                    4
                                       b. City of San Francisco Board of Health Permit.
                    5

                    6            16.      Plaintiff Deja Vu Showgirls of San Francisco, LLC (“DVS San Francisco”) is a

                    7    Nevada Limited Liability Company duly organized under the laws of that state and authorized to

                    8    conduct business in the State of California. DVS San Francisco does business as Little Darlings

                    9    at 312 Columbus in San Francisco, California.

                  10             17.      DVS San Francisco presents lawful entertainment in conformity with its various
                  11     governmental licenses, permits, and other authorizations, including but not limited to:
                  12                   a. City of San Francisco Occupancy Permit; and
                  13
                                       b. City of San Francisco Board of Health Permit.
                  14

                  15             18.      Plaintiff Gold Club - S.F., LLC (“Gold Club”) is a Nevada Limited Liability

                  16     Company duly organized under the laws of that state and authorized to conduct business in the

                  17     State of California. Gold Club does business as the Gold Club at 650 Howards Street in San

                  18     Francisco, California.

                  19             19.      Gold Club presents lawful entertainment in conformity with its various

                  20     governmental licenses, permits, and other authorizations, including but not limited to:

                  21                   a. Liquor License issued by the California Department of Alcoholic Beverage
                  22                      Control;
                  23
                                       b. City of San Francisco Occupancy Permit; and
                  24

                  25                   c. City of San Francisco Board of Health Permit.

                  26             20.      Plaintiff SAW Entertainment, LTD. (“SAW”) is a California Corporation duly
                  27     organized under the laws of the State of California and authorized to do business there. SAW
                  28
LONG & LEVIT LLP                                                                       PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         -5-          AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                         TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 6 of 25



                    1    does business as Larry Flynt’s Hustler Club at 1031 Kearny Street in San Francisco, California

                    2    and as Condor Club at 560 Broadway, San Francisco, California.

                    3            21.      SAW presents lawful entertainment in conformity with its various governmental

                    4    licenses, permits, and other authorizations, including but not limited to:

                    5                  a. Liquor License issued by the California Department of Alcoholic Beverage

                    6                     Control;

                    7
                                       b. City of San Francisco Occupancy Permit; and
                    8
                                       c. City of San Francisco Board of Health Permit.
                    9

                  10             22.      Plaintiff BT California, LLC (“BT California”) is a Nevada Corporation duly

                  11     organized under the laws of the State of Nevada and authorized to conduct business in the State of

                  12     California. BT California does business as Vanity Nightclubat 412 Broadway, San Francisco,

                  13     California.

                  14             23.      BT California presents lawful entertainment in conformity with its various

                  15     governmental licenses, permits, and other authorizations, including but not limited to:

                  16                   a. Liquor License issued by the California Department of Alcoholic Beverage

                  17                      Control;

                  18
                                       b. City of San Francisco Occupancy Permit; and
                  19
                                       c. City of San Francisco Board of Health Permit.
                  20
                                 24.      Plaintiff Deja Vu Colorado Springs, Inc. (“DV Colorado Springs”) is a Colorado
                  21
                         corporation duly organized and authorized to conduct business in the State of Colorado. DV
                  22
                         Colorado Springs does business as Deja Vu Showgirls at 2145 B Street in Colorado Springs,
                  23
                         California.
                  24
                                 25.      DV Colorado Springs presents lawful entertainment in conformity with its various
                  25
                         governmental licenses, permits, and other authorizations, including but not limited to:
                  26
                                       a. El Paso County Public Health license/permit for Limited Food Service; and
                  27
                                       b. Colorado Department of Revenue Sales Tax License.
                  28
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         -6-           AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                          TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 7 of 25



                    1            26.      Plaintiff Rouge Portland, LLC (“Rouge”) is an Oregon Limited Liability Company

                    2    duly organized and authorized to conduct business in the State of Oregon. Rouge does business

                    3    as Club Rouge at 403 SW Stark Street in Portland, Oregon.

                    4            27.      Rouge presents lawful entertainment in conformity with its various governmental

                    5    licenses, permits, and other authorizations, including but not limited to:

                    6                  a. Liquor License issued by the State of Oregon; and

                    7                  b. County Restaurant License.

                    8            28.      Plaintiff Deja Vu Spokane, Inc. (“DV Spokane”) is a Washington corporation duly

                    9    organized and authorized to conduct business in the State of Washington. DV Spokane does

                  10     business as Deja Vu Showgirls at East 8722 Sprague Avenue in Spokane Valley, Washington.

                  11             29.      DV Spokane presents lawful entertainment in conformity with its various

                  12     governmental licenses, permits, and other authorizations, including but not limited to:

                  13                   a. Adult Entertainment Establishment Premises issued by the City of Spokane Valley

                  14                      Community Development Department;

                  15                   b. General Business License issued by the City of Spokane Valley; and

                  16
                                       c. Business License issued by the State of Washington.
                  17

                  18             30.      Plaintiff Dreamgirls of Lake City, LLC (“DG Lake City”) is a Washington Limited

                  19     Liability Company duly organized and authorized to conduct business in the State of Washington.

                  20     DG Lake City does business as Dream Girls at Rick’s at 11332 Lake City Way NE in Seattle,

                  21     Washington.

                  22             31.      DG Lake City presents lawful entertainment in conformity with it is various

                  23     governmental licenses, permits, and other authorizations, including but not limited to:

                  24                   a. Adult Entertainment Premises Permit issued by the City of Seattle;

                  25                   b. Business License Tax Certificate and Business License issued by the City of

                  26                      Seattle; and

                  27                   c. Assembly Occupancy Permit issued by the City of Seattle.

                  28
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          -7-          AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                          TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 8 of 25



                    1            32.      Plaintiff Deja Vu Seattle, LLC (“DV Seattle”) is a Washington Limited Liability

                    2    Company duly organized and authorized to conduct business in the State of Washington. DV

                    3    Seattle does business as Devil’s Triangle at 2027 Westlake in Seattle, Washington.

                    4
                                 33.      DV Seattle presents lawful entertainment in conformity with it is various
                    5
                         governmental licenses, permits, and other authorizations, including but not limited to:
                    6
                                       a. Admissions Tax Permit issued by the City of Seattle;
                    7

                    8                  b. Adult Entertainment Premises Permit issued by the City of Seattle; and

                    9
                                       c. Food Permit issued by the Public Health Department of Seattle & King County.
                  10
                                 34.      Plaintiff Deja Vu Lake City, Inc. (“DV Lake City”) is a Washington corporation
                  11
                         duly organized and authorized to conduct business in the State of Washington. DV Lake City
                  12
                         does business as Deja Vu Showgirls at 14556 Bothell Way NE in Lake Forest Park, Washington.
                  13

                  14             35.      DV Lake City presents lawful entertainment in conformity with it is various

                  15     governmental licenses, permits, and other authorizations, including but not limited to:

                  16
                                       a. Adult Cabaret License issued by the City of Lake Forest Park;
                  17
                                       b. Business License issued by the City of Lake Forest Park; and
                  18

                  19                   c. Commercial Places of Assembly Permit issued by the Northshore Fire Department.

                  20
                                 36.      Plaintiff Dreamgirls of Tacoma, LLC (“DG Tacoma”) is a Washington Limited
                  21
                         Liability Company duly organized and authorized to conduct business in the State of Washington.
                  22
                         DG Tacoma does business as Dream Girls at Fox’s at 10707 Pacific Avenue South, Suite G in
                  23
                         Tacoma, Washington.
                  24
                                 37.      DG Tacoma presents lawful entertainment in conformity with it is various
                  25
                         governmental licenses, permits, and other authorizations, including but not limited to:
                  26
                                       a. Adult Entertainment Premises Permit issued by Tacoma-Pierce County;
                  27
                                       b. Place of Assembly Permit Issued by West Pierce Fire & Rescue; and
                  28
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          -8-          AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                          TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                           Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 9 of 25



                    1                  c. Business License issued by the State of Washington.

                    2
                                 38.      Plaintiff Dreamgirls of Seattle, LLC (“DG Seattle”) is a Washington Limited
                    3
                         Liability Company duly organized and authorized to conduct business in the State of Washington.
                    4
                         DG Seattle does business as Dream Girls at 1530 First Avenue South in Seattle, Washington.
                    5
                                 39.      DG Seattle presents lawful entertainment in conformity with it is various
                    6
                         governmental licenses, permits, and other authorizations, including but not limited to:
                    7
                                       a. Adult Entertainment Premises Permit issued by the City of Seattle;
                    8

                    9                  b. Admission Tax Registration Permit issued by the City of Seattle;

                  10
                                       c. Business License Tax Certificate issued by the City of Seattle; and
                  11
                                       d. Business License issued by the State of Washington.
                  12

                  13             40.      Plaintiffs DV San Francisco, Bijou, Garden of Eden, DVS San Francisco, Gold
                  14     Club, SAW, BT California, DV Colorado Springs, Rouge, DV Spokane, DG Lake City, DV
                  15     Seattle, DV Lake City, DG Tacoma, DG Seattle are each a “Plaintiff” and are collectively
                  16     referred to as “Plaintiffs.” DV San Francisco, Bijou, Garden of Eden, DVS San Francisco, Gold
                  17     Club, SAW, and BT California will also be referred to as the “San Francisco Plaintiffs.” DV
                  18     Spokane, DG Lake City, DV Seattle, DV Lake City, DG Tacoma, and DG Seattle will also be
                  19     referred to as the “Washington Plaintiffs.”
                  20
                                 41.      Defendant United States Small Business Administration (the “SBA”) is an
                  21
                         independent federal agency created and authorized pursuant to 15 U.S.C. § 633, et seq. The SBA
                  22
                         maintains a branch office at 455 Market Street, Suite 600, San Francisco, California, which is
                  23
                         within the Northern District of California.
                  24
                                 42.      Defendant Jovita Carranza (“Carranza,” or the “Administrator”) is the
                  25
                         Administrator of the SBA, a Cabinet-level position, and is sued in her official capacity only, as
                  26
                         the Administrator of the SBA.
                  27

                  28
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          -9-          AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                          TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 10 of 25



                    1               43.    Authority to sue the Administrator is granted by 15 U.S.C. § 634(b), which states,

                    2    in part:

                    3               In the performance of, and with respect to, the functions, powers, and duties vested

                    4               in him by this chapter the Administrator may—

                    5               (1) sue and be sued in any court of record of a State having general jurisdiction, or

                    6               in any United States district court, and jurisdiction is conferred upon such district

                    7               court to determine such controversies without regard to the amount in controversy

                    8               ....

                    9               44.    Plaintiffs currently do not seek monetary damage but seek only to restrain the

                  10     actions of the Administrator in her official capacity.

                  11                45.    The United States of America is a sovereign nation dedicated to the protection of

                  12     life, liberty, and property, as set forth in the Bill of Rights and other provisions and amendments

                  13     to the Constitution of the United States of America.

                  14       RELEVANT STATUTORY PROVISIONS AND ADMINISTRATIVE REGULATIONS

                  15                46.    Having been duly enacted by Congress and endorsed by the President, the

                  16     Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act” or simply the “Act”),

                  17     Pub. L. 116-136, became law on or about March 27, 2020.

                  18                47.    The CARES Act created, inter alia, Emergency Economic Injury Disaster Loans

                  19     provisions (the “Emergency EIDL Program”) codified at 15 U.S.C. § 9009.

                  20                48.    The Emergency EIDL Program modified the then-existing Economic Injury
                  21     Disaster Loan (“EDIL”) program, codified at 15 U.S.C.A. 636(b)(2) (West 2020).

                  22                49.    A true and accurate copy of Section 1110 of the CARES Act, which sets forth the

                  23     Emergency EIDL Program provisions, is attached hereto as Exhibit A.

                  24                50.    “Emergency EIDL Grant Program” is set forth in 15 U.S.C. § 9009(e). The

                  25     Emergency EIDL Grant Program was originally funded by Congress to a maximum of

                  26     $10,000,000,000.
                  27                51.    15 U.S.C.A. § 9009(a)(2) defines the term “eligible entity” to mean: (A) a business

                  28     with not more than 500 employees;
LONG & LEVIT LLP                                                                            PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                            - 10 -         AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                              TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 11 of 25



                    1            (B) any individual who operates under a sole proprietorship, with or without

                    2            employees, or as an independent contractor;

                    3            (C) a cooperative with not more than 500 employees;

                    4            (D) an ESOP (as defined in section 632 of this title) with not more than 500

                    5            employees;

                    6            (E) a tribal small business concern, as described in section 657a(b)(2)(C) of this

                    7            title, with not more than 500 employees; or

                    8            (F) an agricultural enterprise (as defined in section 647(b) of this title) with not

                    9            more than 500 employees.

                  10             52.      15 U.S.C.A. § 9009(b), entitled “Eligible entities,” further states: “During the

                  11     covered period, in addition to small business concerns, private nonprofit organizations, and small

                  12     agricultural cooperatives, an eligible entity shall be eligible for a loan made under section

                  13     636(b)(2) of this title.”

                  14             53.      Prior to the adoption of the CARES Act, the SBA was authorized to make and/or

                  15     guarantee loans for small business concerns including: “Section 7(a)” or “small business” loans,

                  16     see 15 U.S.C.A. 636(a) (West 2020); “Business Physical Damage Loans” (“BPDL”), see 15

                  17     U.S.C.A. 636(b)(1) (West 2020); and Economic Injury Disaster Loans (“EIDL”), also defined

                  18     above), see 15 U.S.C.A. 636(b)(2) (West 2020)

                  19             54.      13 C.F.R. § 123.301, applicable to the traditional EIDL program, states in part:

                  20     “Your business is not eligible for an economic disaster loan if you (or any principal of the
                  21     business) fits into any of the categories in §§ 123.101 and 123.201 . . . .”

                  22             55.      13 C.F.R. § 123.201, directly applicable to the traditional BPDL program, states in

                  23     part:

                  24             (f) You are not eligible if your business presents live performances of a prurient

                  25             sexual nature or derives directly or indirectly more than de minimis gross revenue

                  26             through the sale of products or services, or the presentation of any depictions or
                  27             displays, of a prurient sexual nature.

                  28
LONG & LEVIT LLP                                                                          PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           - 11 -        AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                            TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 12 of 25



                    1            56.      Defendants, or any of them, take the position that 13 C.F.R. § 123.201 applies to

                    2    loan made or sought pursuant to the Emergency EIDL Program.

                    3            57.      The SBA or its Administrator have traditionally excluded certain entities from

                    4    receiving Section 7(a) loans. Specific entity types excluded from receiving Section 7(a) loans are

                    5    set forth in 13 C.F.R. § 120.110.

                    6            58.      13 C.F.R. § 120.110(p) excludes from Section 7(a) loan eligibility: “Businesses

                    7    which: (1) Present live performances of a prurient sexual nature; or (2) Derive directly or

                    8    indirectly more than de minimis gross revenue through the sale of products or services, or the

                    9    presentation of any depictions or displays, or a prurient sexual nature;”.

                  10             59.      The SBA or its Administrator’s record of promulgating 13 C.F.R. § 120.110 is set

                  11     forth in 60 Fed. Reg. 64356 et seq., a true and accurate but abridged copy of which, containing 60

                  12     Fed. Reg. 64360, is attached hereto as Exhibit B.

                  13             60.      The SBA or its Administrator promulgated rules that effectively adopted the 13

                  14     C.F.R. § 120.110 restrictions for Section 7(a) loans and apply them to EIDLs.

                  15             61.      In or about 1995, the SBA or its Administrator proposed certain rules applicable to

                  16     the traditional EIDL program. A true and accurate copy of 60 Fed. Reg. 58013 et seq., (Nov. 24,

                  17     1995) is attached hereto as Exhibit C.

                  18             62.      The proposed rule lodged at 60 Fed. Reg. 58013 et seq., inter alia, referenced

                  19     using 13 C.F.R. § 123.201 BPDL eligibility criteria for the EIDL program.

                  20             63.      In or about 1998, the SBA issued a proposed rule to amend the EIDL program to
                  21     “codify the SBA’s existing policy of using the same ineligibility criteria for its economic injury

                  22     disaster and business loan program[s].” This proposed rule incorporated 13 C.F.R. § 123.201 to

                  23     be applicable to EIDL loans. A true and accurate copy of this proposed rule, located at 63 Fed.

                  24     Reg. 20140, is attached hereto as Exhibit D.

                  25             64.      Ultimately, the SBA issued a final rule, located at 63 Fed. Reg. 46643 and codified

                  26     in part at 13 C.F.R. § 123.301, making the eligibility criteria found at 13 C.F.R. § 123.201,
                  27     including subsection 201(f) thereof, applicable to traditional EIDL loans. A true and accurate

                  28     copy of 63 Fed. Reg. 46643 et seq. is attached hereto as Exhibit E.
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 12 -        AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                          TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 13 of 25



                    1            65.      The eligibility requirements and exclusion contained in 13 C.F.R. § 123.201(f) and

                    2    13 C.F.R. § 123.301, as they relate to or are applied to the EIDL program or the Emergency EIDL

                    3    Program, are referred to as the “Regulations.”

                    4            66.      The SBA and or its Administrator has further adopted and implemented certain

                    5    mandatory forms that an entity must complete to apply for an EIDL loan including as part of the

                    6    Emergency EIDL program.

                    7            67.      The SBA’s mandatory application for an EIDL includes the following language:

                    8                     The Applicant understands that the SBA is relying upon the self-
                                          certifications contained in this application to verify that the
                    9                     Applicant is an eligible entity to receive the advance, and that the
                                          Applicant is providing this self-certification under penalty of
                  10                      perjury pursuant to 28 U.S.C. 1746 for verification purposes.
                  11                                                 *      *       *
                  12                      Applicant must review and check all of the following (if Applicant
                                          is unable to check all of the following, Applicant is not an Eligible
                  13                      Entity):
                  14                                                 *       *       *
                                          Applicant does not present live performances of a prurient sexual
                  15                      nature or derive directly or indirectly more than de minimus gross
                                          revenue through the sale of products or services, or the presentation
                  16                      of any depictions or displays, of a prurient sexual nature.
                  17             68.      A true and accurate copy of a portion of the SBA’s online application process is

                  18     attached hereto as Exhibit F.

                  19             69.      As of at least June 15, 2020, the SBA’s website states that “only agricultural

                  20     business applications will be accepted due to limited funding availability . . . .” A true and
                  21     accurate copy of the SBA’s COVID-19 online information portal is attached hereto as Exhibit G.

                  22     Upon information and belief, the SBA began limiting its acceptance of EIDL applications to only

                  23     agricultural businesses (the “Agriculture-Only Policy”) after Plaintiffs submitted their EIDL

                  24     applications.

                  25                                         GENERAL ALLEGATIONS

                  26             70.      Plaintiffs are commercial establishments open to the consenting adult public which
                  27     are in the business of, have presented, and desire to continue to present in the future, live female

                  28
LONG & LEVIT LLP                                                                          PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          - 13 -         AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                            TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 14 of 25



                    1    performance dance entertainment which is fully-clothed, at times topless, and at times for certain

                    2    Plaintiffs, fully nude.

                    3            71.      None of the live performances at Plaintiffs’ establishments are unlawful or

                    4    obscene. No Plaintiff, nor any of the entertainers who have performed on their premises have

                    5    ever been charged, let alone convicted, of any crimes of obscenity.

                    6            72.      Plaintiffs present lawful entertainment in conformity with their various licenses,

                    7    permits, or governmental authorizations, as set forth above.

                    8            73.      Plaintiffs have been severely impacted by the COVID-19 pandemic. Plaintiffs

                    9    have been and continue to be shuttered as a result of governmental “stay-at-home” orders or

                  10     similar orders in their particular state. As a result of such state-ordered closures, Plaintiffs have

                  11     suffered substantial business losses, but plan to reopen when legally permitted to do so. All

                  12     Plaintiffs remain closed as of the date this complaint is filed.

                  13             74.      In order to sustain themselves, to survive their business losses, to satisfy their

                  14     business, and to provide monetary relief to their employees, Plaintiffs applied for EIDLs through

                  15     the Emergency EIDL Program.

                  16             75.      All Plaintiffs intend to use the EIDL funds in accordance with the Emergency

                  17     EIDL Program including using any advance provided pursuant to the Emergency EIDL Grant

                  18     Program, 15 U.S.C.A. § 9009(e) (West 2020), in accordance with the requirements of §

                  19     9009(e)(4).

                  20             76.      Plaintiffs each applied for an EIDL through the Emergency EIDL Program on or
                  21     about April 16, 2020.

                  22             77.      All Plaintiffs are fully qualified, but for the Regulations, to obtain loans in

                  23     accordance with the Emergency EIDL Program.

                  24             78.      On May 22, 2020 the SBA issued correspondence to each Plaintiff other than

                  25     SAW and BT California informing each that their EIDL application had been denied. The stated

                  26     reason for each such denial is: “Business activity is not eligible. EIDL assistance is available
                  27     only to a small business engaged in an eligible business activity. Business activity means the

                  28     nature of the business conducted by the applicant.”
LONG & LEVIT LLP                                                                           PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           - 14 -         AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                             TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 15 of 25



                    1            79.      A true and accurate copy of the denial letter issued to DV San Francisco is

                    2    attached hereto as Exhibit H.

                    3            80.      A true and accurate copy of the denial letter issued to Bijou is attached hereto as

                    4    Exhibit I.

                    5            81.      A true and accurate copy of the denial letter issued to Garden of Eden attached

                    6    hereto as Exhibit J.

                    7            82.      A true and accurate copy of the denial letter issued to DVS San Francisco is

                    8    attached hereto as Exhibit K.

                    9
                                 83.      A true and accurate copy of the denial letter issued to Gold Club is attached hereto
                  10
                         as Exhibit L.
                  11
                                 84.      A true and accurate copy of the denial letter issued to DV Colorado Springs is
                  12
                         attached hereto as Exhibit M.
                  13
                                 85.      A true and accurate copy of the denial letter issued to Rouge is attached hereto as
                  14
                         Exhibit N.
                  15
                                 86.      A true and accurate copy of the denial letter issued to DV Spokane is attached
                  16
                         hereto as Exhibit O.
                  17
                                 87.      A true and accurate copy of the denial letter issued to DG Lake City is attached
                  18
                         hereto as Exhibit P.
                  19
                                 88.      A true and accurate copy of the denial letter issued to DV Seattle is attached hereto
                  20
                         as Exhibit Q.
                  21
                                 89.      A true and accurate copy of the denial letter issued to DV Lake City is attached
                  22
                         hereto as Exhibit R.
                  23
                                 90.      A true and accurate copy of the denial letter issued to DG Tacoma is attached
                  24
                         hereto as Exhibit S.
                  25
                                 91.      A true and accurate copy of the denial letter issued to DG Seattle is attached hereto
                  26
                         as Exhibit T.
                  27

                  28
LONG & LEVIT LLP                                                                         PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          - 15 -        AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                           TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 16 of 25



                    1            92.       Plaintiffs understand that the basis for the business “nature” rejection was the

                    2    Regulations.

                    3            93.       As for SAW, it understands from the SBA Disaster Loan website that its EIDL

                    4    loan application is “On Hold” and the amount of the EIDL loan for which it is under

                    5    consideration is “$0.” A true and accurate copy of the SBA Disaster Loan website page in that

                    6    regard is attached hereto as Exhibit U. To date, SAW has not received a denial letter nor has it

                    7    received notice that its loan application has been, or will be, approved.

                    8            94.       As for BT California, on June 18, 2020 the SBA issued correspondence to BT

                    9    California informing it that its EIDL application had been “[d]eclined.” A true and correct copy

                  10     of the declination letter issued to BT California is attached hereto as Exhibit V. BT California is

                  11     informed and believes, and based thereon alleges, that the basis for the SBA’s declination of its

                  12     EIDL application was the Regulations.

                  13             95.       In the event that Plaintiffs are unable to obtain EIDL loans, each may lack the staff

                  14     and/or funds to reopen following the COVID-19 pandemic, or to sustain their operations through

                  15     a period of reduced revenue that will likely follow reopening, resulting in the permanent ruination

                  16     of their businesses; the inability of Plaintiffs to engage in protected First Amendment activity;

                  17     and the inability of Plaintiffs’ staff, entertainers, and customers to continue engaging in or

                  18     viewing protected First Amendment activity.

                  19             96.       Since the passage of the CARES Act, the SBA and its Administrator have been

                  20     subject to numerous lawsuits regarding their unlawful attempts to subject CARES Act-modified
                  21     programs to the SBA’s historical lending exclusions, including its exclusion of small business

                  22     concerns that present or derive income from the presentation of live performances of a “prurient

                  23     sexual nature.”

                  24             97.       In response to these various suits, the SBA and its Administrator have attempted to

                  25     articulate the meaning of the word “prurient” when used in the phrases “prurient sexual nature” or

                  26     “live performances of a prurient sexual nature.”
                  27             98.       In DV Diamond Club of Flint, LLC v. United States Small Bus. Admin., Eastern

                  28     District of Michigan Case No. 20-cv-10899, at an April 30, 2020 hearing, the Defendants took the
LONG & LEVIT LLP                                                                          PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           - 16 -        AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                            TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 17 of 25



                    1    position that prurient meant “tending to arouse a ‘lustful’ or, you know, ‘lascivious’ interest in

                    2    sex.” “The SBA’s interpretation of ‘prurient,’ simply refers to, you know, invoking an avert

                    3    strong sexual interest.”

                    4            99.      Attached hereto as Exhibit W is a true and accurate transcription of the April 30,

                    5    2020 hearing in DV Diamond Club of Flint, LLC v. United States Small Bus. Admin., Eastern

                    6    District of Michigan Case No. 20-cv-10899.

                    7            100.     Also in DV Diamond Club of Flint, LLC v. United States Small Bus. Admin.,

                    8    Eastern District of Michigan Case No. 20-cv-10899, at a later May 5, 2020 hearing, the

                    9    Defendants took the position that prurient meant “erotic.”

                  10             101.     Attached hereto as Exhibit X is a true and accurate transcription of the May 5,

                  11     2020 hearing in DV Diamond Club of Flint, LLC v. United States Small Bus. Admin., Eastern

                  12     District of Michigan Case No. 20-cv-10899.

                  13             102.     In light of the numerous decisions to date on the invalidity of the “prurient”

                  14     language used in the Regulations and the numerous grounds for the Regulations being unlawful

                  15     and unconstitutional on their face and as applied to these Plaintiffs, any position by the

                  16     Defendants that the Regulations are valid or that the Regulations may be validly applied against

                  17     these Plaintiffs is not substantially justified.

                  18               COUNT I – THE REGULATIONS VIOLATE THE FIRST AMENDMENT

                  19             103.     Plaintiffs incorporate herein by reference each and every paragraph above as

                  20     though fully set forth herein.
                  21             104.     In asserting their First Amendment challenges to the Regulations, each Plaintiff

                  22     asserts not only their own rights but also the rights of their employees, and the entertainers who

                  23     perform on its premises.

                  24             105.     The Regulations violate and are contrary to the First Amendment of the United

                  25     States Constitution, on their face and as applied to Plaintiffs, for numerous and various reasons

                  26     including but not limited to:
                  27                   a. They are impermissible content and viewpoint-based restrictions on speech and

                  28                      expression that cannot pass muster under strict scrutiny;
LONG & LEVIT LLP                                                                         PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                             - 17 -     AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                           TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 18 of 25



                    1                 b. They are impermissible content-neutral restrictions and expression that cannot pass

                    2                     muster under intermediate scrutiny;

                    3                 c. They fail to conform to the constitutional standards regarding obscenity;

                    4                 d. They violate the doctrine of unconstitutional conditions;

                    5                 e. They are unconstitutionally vague under the vagueness standards for matters

                    6                     impacting speech and expression; and

                    7                 f. They are substantially overbroad in relation to their legitimate sweep.

                    8            106.     As a direct and proximate result of the unconstitutional aspects of the Regulations

                    9    and the Defendants’ application of the Regulations against Plaintiffs and their interests, Plaintiffs,

                  10     their employees, and the entertainers who perform on Plaintiffs’ premises have suffered and will

                  11     continue to suffer irreparable injuries, including but not limited to financial ruin, business

                  12     ruination, and the inability of present protected First Amendment protected entertainment.

                  13              COUNT II – THE REGULATIONS VIOLATE THE FIFTH AMENDMENT

                  14             107.     Plaintiffs incorporate herein by reference each and every paragraph above as

                  15     though fully set forth herein.

                  16             108.     The Regulations violate and are contrary to the Fifth Amendment of the United

                  17     States Constitution, on their face and as applied to Plaintiffs, for numerous and various reasons

                  18     including but not limited to:

                  19                  a. They treat establishments presenting certain forms of performance dance

                  20                      entertainment, such as Plaintiffs’, differently from establishments presenting other
                  21                      forms of entertainment or no entertainment, for no compelling, important, or

                  22                      rational reason;

                  23                  b. They treat workers at establishments presenting certain forms of performance

                  24                      dance entertainment, such as Plaintiffs’, differently from workers at establishments

                  25                      presenting other forms of entertainment or no entertainment, for no compelling,

                  26                      important, or rational reason;
                  27

                  28
LONG & LEVIT LLP                                                                         PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                            - 18 -      AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                           TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 19 of 25



                    1                 c. They violate Plaintiffs’ rights and those of their employees, and the entertainers

                    2                     who perform on their premises under the occupational liberty component of the

                    3                     Fifth Amendment; and

                    4                 d. They are impermissibly vague.

                    5            109.     As a direct and proximate result of the unconstitutional aspects of the Regulations

                    6    and the Defendants’ application of the Regulations against Plaintiffs and their interests, Plaintiffs,

                    7    their employees, and the entertainers who perform on Plaintiffs’ premises have suffered and will

                    8    continue to suffer irreparable injuries including but not limited to financial ruin, business

                    9    ruination, and the violation of the rights protected by the Fifth Amendment of the United States

                  10     Constitution.

                  11                        COUNT III – THE INVALIDITY OF THE REGULATIONS

                  12             110.     Plaintiffs incorporate herein by reference each and every paragraph above as

                  13     though fully set forth herein.

                  14             111.     The Regulations are not a legitimate or lawful exercise of the SBA or its

                  15     Administrator's rulemaking authority and are otherwise invalid under the Administrative

                  16     Procedure Act, 5 U.S.C.A. § 551 et seq. and applicable law because for numerous reasons,

                  17     including but not limited to:

                  18                  a. It is clear and unambiguous as to what entities are eligible for the Emergency

                  19                      EIDL Program under the CARES Act, which includes these Plaintiffs; thus, the

                  20                      SBA and its Administrator lacked authority to promulgate regulations that
                  21                      restricted or otherwise ‘clarified’ what entities are eligible for the program;

                  22                  b. The SBA and its Administrator’s interpretation of the Regulations, in a manner

                  23                      which excludes these Plaintiffs from Emergency EIDL Program eligibility, is not a

                  24                      reasonable interpretation of the CARES Act or 15 U.S.C.A. § 636(b)(2);

                  25                  c. The Regulations fail to serve any lawful or legitimate regulatory purpose for the

                  26                      SBA or its Administrator as to the Emergency EIDL Program or otherwise.
                  27                  d. In drafting, reviewing, and enacted the provision currently codified as 15 U.S.C.A.

                  28                      633(e) and otherwise, Congress has specifically spoken as to when the sexually-
LONG & LEVIT LLP                                                                          PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                           - 19 -        AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                            TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 20 of 25



                    1                     oriented character of the good or services provided bythe nature of sexual

                    2                     expression can be used to disqualify an entity disqualifyor concern it from

                    3                     receiving SBA assistance and, the Regulations are contrary to the same.;

                    4                 e. In drafting, reviewing, and enacted the provision currently codified as 15 U.S.C.A.

                    5                     636(a)(1)(B) and otherwise, Congress has specifically spoken as to when the

                    6                     nature of sexual expression can be used to disqualify an entity or concern from

                    7                     receiving SBA assistance and, the Regulations are contrary to the same;

                    8                 f. The Regulations are arbitrary, capricious, an abuse of discretion, or otherwise not

                    9                     in accordance with law;

                  10                  g. The Regulations are contrary to Plaintiffs’ constitutional rights, powers, privileges,

                  11                      or immunities;

                  12                  h. The Regulations are in excess of statutory jurisdiction, authority, or limitations;

                  13                  d.i. The SBA or its Administrator failed to make a record or to otherwise articulate a

                  14                      satisfactory explanation that the Regulations are a rational or reasonable response

                  15                      to a problem that the agency was charged with solving; and

                  16                  e.j. The SBA or its Administrator failed to make a record or otherwise examine

                  17                      relevant data to show that the Regulations are a rational or reasonable response to

                  18                      a problem that the agency was charged with solving.

                  19             112.     The SBA or its Administrator’s Agriculture-Only Policy is not a legitimate or

                  20     lawful exercise of the SBA or its Administrator's rulemaking authority and is otherwise invalid
                  21     under the Administrative Procedure Act, 5 U.S.C.A. § 551 et seq. and applicable law for the same

                  22     reasons set forth immediately above with respect to the Regulations.

                  23             113.     As a direct and proximate result of the invalid portions of the Regulations and the

                  24     Defendants’ application of the Regulations against Plaintiffs and their interests, Plaintiffs, their

                  25     employees, and the entertainers who perform on Plaintiffs’ premises have suffered and will

                  26     continue to suffer irreparable injuries including but not limited to financial ruin and business
                  27     ruination.

                  28
LONG & LEVIT LLP                                                                         PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                          - 20 -        AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                           TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 21 of 25



                    1                                             PRAYER FOR RELIEF

                    2            WHEREFORE, for the reasons set forth above, Plaintiffs respectfully request this

                    3    Honorable Court issue and enter orders:

                    4            A)       Granting a Temporary Restraining Order, Preliminary, and Permanent Injunction,

                    5    enjoining the Defendants, as well as their employees, agent, and representatives, from enforcing

                    6    or utilizing in any fashion or manner whatsoever, the Regulations in regard to these Plaintiffs or

                    7    the loan applications made by these Plaintiffs pursuant to the Emergency EIDL Program;

                    8            B)       Granting a Temporary Restraining Order, Preliminary, and Permanent Injunction,

                    9    enjoining the Defendants, as well as their employees, agent, and representatives, from enforcing

                  10     or utilizing in any fashion or manner whatsoever, the Agriculture-Only Policy in regard to these

                  11     Plaintiffs or the loan applications made by these Plaintiffs pursuant to the Emergency EIDL

                  12     Program;

                  13             C)       Directing the Defendants, as well as their employees, agents, and representatives,

                  14     to notify, as expeditiously as possible, all SBA district and regional offices, as well as the

                  15     Application Processing Department of the Disaster Assistance Office, to immediately discontinue

                  16     utilizing the Regulations or the Agriculture-Only Policy in their EIDL applications and as criteria

                  17     for determining eligibility thereof, and to fully process EIDL applications without reference to the

                  18     Regulation or the Agriculture-Only Policy;

                  19             D)       Directing the Defendants to remove all references to the Regulations from the

                  20     Online and print Emergency EIDL Application the Regulations ;
                  21             E)       Directing the Defendants, as well as their employees, agents, and representatives,

                  22     to reconsider and grant all EIDL applications of the Plaintiffs if they are otherwise qualified for

                  23     such loans. but for the Regulation or the Agriculture-Only Policy;

                  24             F)       Directing the Defendants, as well as their employees, agents, and representatives,

                  25     including the Application Processing Department of the Disaster Assistance Office, to restore

                  26     Plaintiffs to their place in the application queue as they were at the time that their applications
                  27     were electronically received by the SBA and before they were improperly denied because of the

                  28     Regulation
LONG & LEVIT LLP                                                                         PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 21 -         AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                           TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 22 of 25



                    1            G)       Awarding Plaintiffs attorneys’ fees and costs against the Defendants pursuant to 28

                    2    U.S.C. § 2412 and otherwise; and

                    3            H)       Entering such other and further relief as this Court may find to be warranted in

                    4    these circumstances.

                    5
                         Dated: August 6, 2020                       LONG & LEVIT LLP
                    6

                    7
                                                                     By: /s/ Douglas J. Melton
                    8                                                   DOUGLAS J. MELTON
                                                                        SHANE M. CAHILL
                    9                                                   Attorneys for Plaintiffs Deja Vu-San Francisco,
                                                                        LLC; Bijou-Century, LLC; San Francisco Garden
                  10                                                    of Eden, LLC; Deja Vu Showgirls of San
                                                                        Francisco, LLC; Gold Club-SF, LLC; Deja Vu
                  11                                                    Colorado Springs, Inc.; Rouge Portland, LLC;
                                                                        Deja Vu Spokane, Inc.; Dreamgirls of Lake City,
                  12                                                    LLC; Deja Vu Seattle, LLC; Deja Vu Lake City,
                                                                        Inc.; Dreamgirls of Tacoma, LLC; Dreamgirls of
                  13                                                    Seattle, LLC; SAW Entertainment, LTD; and BT
                                                                        California, LLC
                  14

                  15                                                    BRADLEY J. SHAFER (MI P36604)*
                                                                        Brad@BradShaferLaw.com
                  16                                                    MATTHEW J. HOFFER (MI P70495)*
                                                                        Matt@BradShaferLaw.com
                  17                                                    ZACHARY M. YOUNGSMA (MI P84148)*
                                                                        Zack@BradShaferLaw.com
                  18                                                    SHAFER & ASSOCIATES, P.C.
                                                                        3800 Capital City Boulevard, Suite 2
                  19                                                    Lansing, Michigan 48906
                                                                        (517) 886-6560
                  20
                                                                        Attorneys for Plaintiffs
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
LONG & LEVIT LLP                                                                         PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 22 -         AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                           TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 23 of 25



                    1    Signature Attestation

                    2            I hereby attest that I have on file all holographic signatures corresponding to any

                    3    signatures indicated by a conformed signature (/S/) within this e-filed document.

                    4
                         Dated: August 6, 2020
                    5

                    6                                                       By: /s/ Douglas J. Melton
                    7

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 23 -        AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                          TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 24 of 25



                    1           VERIFICATION OF SECONDFIRST AMENDED COMPLAINT AS TO:
                         Rogue Portland, LLC; Dreamgirls of Lake City, LLC; Deja Vu of Seattle, LLC; Dreamgirls
                    2     of Tacoma, LLC; Dreamgirls of Seattle, LLC; Deja Vu Colorado Springs, Inc.; Deja Vu
                                               Spokane, Inc.; and Deja Vu Lake City, Inc.
                    3

                    4               1.    I, Eric Forbes, am the Managing Member of: Rogue Portland, LLC; Dreamgirls of

                    5    Lake City, LLC; Deja Vu of Seattle, LLC; Dreamgirls of Tacoma, LLC; and Dreamgirls of

                    6    Seattle, LLC and the President of: Deja Vu Colorado Springs, Inc.; Deja Vu Spokane, Inc.; and

                    7    Deja Vu Lake City, Inc. (collectively, the “Listed Entities”).

                    8               2.    I make this verification upon my personal knowledge, unless specifically stated to

                    9    the contrary.

                  10                3.    I have reviewed the foregoing PLAINTIFFS’ VERIFIED SECONDFIRST

                  11     AMENDED COMPLAINT FOR EMERGENCY TEMPORARY RESTRAINING ORDER,

                  12     PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND DECLARATORY RELIEF (the

                  13     “Complaint”) in its entirety.

                  14                4.    The factual statements in the Complaint, as they pertain to the Listed Entities, are

                  15     true and accurate to the best of my information, knowledge and belief.

                  16                5.    Except, any matters stated to be upon “information and belief,” I verily believe to

                  17     be true.

                  18     I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
                         CORRECT.
                  19

                  20
                         Executed on: August 3, 2020June 18, 2020                              /s/ Eric Forbes
                  21
                                                                                       By:     Eric Forbes
                  22

                  23

                  24

                  25

                  26
                  27

                  28
LONG & LEVIT LLP                                                                        PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                         - 24 -        AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                          TEMPORARY RESTRAINING ORDER
     (415) 397-2222
                          Case 3:20-cv-03982-LB Document 66-1 Filed 08/06/20 Page 25 of 25



                    1           VERIFICATION OF SECONDFIRST AMENDED COMPLAINT AS TO:
                         Deja Vu – San Francisco, LLC; Bijou-Century, LLC; San Francisco Garden of Eden, LLC;
                    2    Deja Vu Showgirls of San Francisco, LLC; Gold Club-SF, LLC, SAW Entertainment, LTD;
                                                         and BT California, LLC
                    3

                    4
                                        1. I, Joseph Carouba, am the Managing Member of Deja Vu – San Francisco, LLC;
                    5
                         Bijou-Century, LLC; San Francisco Garden of Eden, LLC; Deja Vu Showgirls of San Francisco,
                    6
                         LLC; Gold Club-SF, LLC, and BT California, LLC; and the President of: SAW Entertainment,
                    7
                         LTD (collectively, the “Listed Entities”).
                    8
                                        2. I make this verification upon my personal knowledge, unless specifically stated to
                    9
                         the contrary.
                  10
                                        3. I have reviewed the foregoing PLAINTIFFS’ VERIFIED SECONDFIRST
                  11
                         AMENDED COMPLAINT FOR EMERGENCY TEMPORARY RESTRAINING ORDER,
                  12
                         PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND DECLARATORY RELIEF (the
                  13
                         “Complaint”) in its entirety.
                  14
                                        4. The factual statements in the Complaint, as they pertain to the Listed Entities, are
                  15
                         true and accurate to the best of my information, knowledge and belief.
                  16
                                        5. Except, any matters stated to be upon “information and belief,” I verily believe to
                  17
                         be true.
                  18

                  19
                         I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
                  20     CORRECT.
                  21

                  22     Executed on: August 3, 2020June 18, 2020                                                    /s/ Joseph Carouba

                  23                                                                                       By:       Joseph Carouba

                  24

                  25

                  26
                         EIDL Suit - Second Amended Complaint - MJH - 8-3-2020 (blackline) 4826-7075-4503 v.1.docx
                  27

                  28
LONG & LEVIT LLP                                                                                            PLAINTIFFS’ VERIFIED FIRST SECOND
465 CALIFORNIA STREET,
      5TH FLOOR          Case No. 3:20-cv-03982                                        - 25 -             AMENDED COMPLAINT FOR EMERGENCY
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                              TEMPORARY RESTRAINING ORDER
     (415) 397-2222
